DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022, has been entered.
 	Claims 1, 2, 4-13 and 15-22 are pending.  Claims 15-22 are new.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant argues that the amended claims are patentable over the combination of cited references because Joshi et al. contemplates releasing active ingredients in the oral cavity which contrasts with claim 1.  See Reply at page 6.  The argument is not persuasive.  Contrary to applicant’s suggestion the release of active ingredients in the oral cavity is not the only objective disclosed in Joshi et al.  A fairer reading of Joshi et al. provides that Joshi et al. teaches an orally dissolvable capsule and not necessarily orally released or oral absorption of active ingredients.  See Title and para. [0027].  Nothing in the claims distinguishes that the perforated hard capsule from the capsule of Joshi et al, at least in terms of dissolving in the oral cavity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 10-12 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2018/0318228) in view of Ciper et al., European J. Pharmaceutics and Biopharmaceutics 62 (2006) 178-184 and Rainsford, Ibuprofen: Discovery, Development and Therapeutics (2015), 402-403.
Regarding claim 1, Joshi et al. relates to “slow-release orally dissolvable capsules (ODC), which would release the drug over a long time (not a fast dissolving system but a sustained release) and one can administer a drug dosage form without the need for water.”  Para. [0012].  “The ODCs can behave like a typical capsule and can also be swallowed with water or any other liquid.”  Para. [0027].  Joshi et al. further teaches that “[a] hard-capsule dosage form is manufactured by filling the core of the hard-capsule shell (also termed as ‘core-fill’) with powders, microspheres, granules, beads, pellets . . .”  Para. [0045].  Specifically, Joshi et al. also teaches ibuprofen granules.  Joshi et al. also teaches that the disintegration time of conventional hard gelatin capsules can be reduced by introducing perforations (current claims 2 and 6).  See para. [0011].  Joshi et al. also teaches that “capsule filling material such as microspheres, granules, beads, pellets, mini-tablets can be coated with polymer or coating material for slow release, sustained release, time-release, controlled release or modified release action or as an enteric coat.”  Para. [0024].  Although Joshi et al. does not teach “wherein the reverse enteric polymer prevents disintegration of the at least one particle in an oral cavity of the human in favor of disintegration of the at least one particle at stomach pH in a gastrointestinal tract of the human,” this in implicit in the definition and use of an enteric coat. 
	Joshi et al. does not teach “at least one particle with a dimension larger than the perforation in the capsule, wherein the first dimension of the at least one perforation is from about 0.1 mm to about 5.0 mm.”
	Ciper et al. teaches “[f]ast disintegrating capsules for administration in the oral cavity were prepared either by perforation or by vacuum-drying of convention hard capsules.”  Abstract.  The perforations had a diameter size ranging from 25-50 microns.  See id.  This reads on “wherein the first dimension of the at least one perforation is from about 0.1 mm to about 5.0 mm.”  According to Ciper et al., [l]ow dose loading and poor taste masking can be overcome
by using these dosage forms, due to various filling volume of capsules. The size of holes on the shell has to be smaller than the particle size of excipient and the location of holes can vary.”  Page 183, col. 2. 
	Neither reference teaches that “at least one particle disintegrates at stomach pH to deliver the pharmaceutically active agent to a gastro-intestinal tract of the human.”
	Rainsford et al. teaches that “[m]any of the ibuprofen formulations have been designed to increase or decrease bioavailability and therefore the speed of analgesic actions or GI tolerability of the drug.”  Page 402.  According to Rainsford et al., “[t]he rationale for development of the lysine salt of ibuprofen is to enable increase disintegration and solubilization of the complex in gastro following intake of the tablets with consequently more rapid gastrointestinal absorption than observed with ibuprofen acid and hence more rapid pain relief.   The pH-dissolution studies of Geisslinger et al. (1989) show that there is appreciably greater dissolution of ibuprofen from ibuprofen lysine tables (905 after 90 min) at pH 4.0 compared with 15% from conventional ibuprofen (acid) tablets under the same conditions.”  Page 403.   
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify a hard gelatin capsule comprising particle ibuprofen as taught by Joshi et al. by incorporating perforations having a diameter size ranging from 25-50 microns in the shell as taught by Ciper et al. and potentially, though not necessarily, a formulation of ibuprofen that provided greater dissolution at pH at 4.0 than conventional ibuprofen under the same conditions as taught by Rainsford, and consequently arrive at the invention.  Indeed, one of ordinary skill in the art would find motivation for the modifications in the benefits that Ciper et al.’s delivery system provides including improvement in low dose loading and poor taste masking and the improved gastrointestinal absorption and speed of pain relief taught by Rainsford. 
Regarding claim 4, although none of the references teach “wherein the first dimension of the plurality of perforation is from about 0.5 mm to about 3.0 mm,” “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Ciper et al. teaches simple guidance that “[t]he holes have to be small enough to prevent los of the powder/granule filing during manufacture, storage or administration.”   With this guidance, it would have been prima facie obvious to one of ordinary skill in the art to optimize the size of the perforations and not be limited to Ciper et al. mere disclosure of perforations having a diameter size ranging from 25-50 microns.  
Regarding claims 10-12, Rainsford’s disclosure of ibuprofen tablet implies a compressed granule.
Regarding claims 15, 16, 19 and 20, Joshi et al. teaches that coatings for active ingredient are taught in U.S. Patent No. 7,713,550 (“the ‘550 patent”) which is incorporated by reference.   The ‘550 patent teaches enteric polymers such as cellulose acetate phthalate.  See col. 6, lines 31-34 of the ‘550 patent.  
	Regarding claims 17 and 18, the ‘550 patent teaches enteric coating also include methyacrylic acid copolymers, shellac or zein.  See col. 10, lines 13- 20 of the ‘550 patent. 


Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2018/0318228) in view of Ciper et al., European J. Pharmaceutics and Biopharmaceutics 62 (2006) 178-184 and Rainsford, Ibuprofen: Discovery, Development and Therapeutics (2015), 402-403, as applied to claims 1, 2, 4, 6, 10-12 and 15-22 above, and further in view of Tanner et al. (U.S. Patent No. 6,217,902).
Teachings of Joshi et al., Ciper et al. and Rainsford are discussed above.
The references do not teach “wherein the particles are liquid filled microbeads” (current claim 5).
Tanner et al. relates to soft gelatin capsules containing particulate material.  See Title. Tanner et al. teaches that “[m]edicinal products and other active agents are frequently prepared in the form of microbeads. Such microbead normally have diameter in excess of 180 microns.”  Col. 1, lines 38-40.  Tanner et al. also teaches that “microbeads may include a solid or liquid core” (current claims 5 and 7).  Col. 3, lines 39-40.   Tanner et al. teaches that the bead may comprise a pharmaceutical active agent (current claim 7).  See e.g., col. 1, line 66, col. 3, lines 31-37 and Example 12. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of Joshi et al., Ciper et al. and Rainsford further with the teachings of Tanner et al.  In this instance, the rationale to further combine the references with Tanner et al. would be a matter of combining prior art elements according to known methods to yield predictable results.  That is, it would be in the purview of one of ordinary skill in the art to incorporate liquid filled microbeads comprising a pharmaceutical agent as taught by Tanner et al. in a capsule as taught by the combination of Joshi et al., Ciper et al. and Rainsford for purposes of containing an active ingredient, or any filler for that matter, that is larger in size than the perforations of the capsule.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Claims 5, 7-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2018/0318228) in view of Ciper et al., European J. Pharmaceutics and Biopharmaceutics 62 (2006) 178-184 and Rainsford, Ibuprofen: Discovery, Development and Therapeutics (2015), 402-403, as applied to claims 1, 2, 4, 6, 10-12 and 15-22 above, and further in view of Tanner et al. (U.S. Patent No. 6,217,902) and Enriquez et al., J. Nanomed. Nanotechnol. 2014, 5:3.
Teachings of Joshi et al., Ciper et al. and Rainsford are discussed above.
The references do not teach “wherein the particles are liquid filled microbeads” (current claim 5) or acetaminophen (current claims 9 and 13).
Tanner et al. relates to soft gelatin capsules containing particulate material.  See Title. Tanner et al. teaches that “[m]edicinal products and other active agents are frequently prepared in the form of microbeads. Such microbead normally have diameter in excess of 180 microns.”  Col. 1, lines 38-40.  Tanner et al. also teaches that “microbeads may include a solid or liquid core” (current claims 5 and 7)  Col. 3, lines 39-40.   Tanner et al. teaches that the bead may comprise a pharmaceutical active agent (current claim 7).  See e.g., col. 1, line 66, col. 3, lines 31-37 and Example 12. 
Enriquez et al. provides an evaluation of oral extended-release capsules containing biodegradable microspheres.  See Title.   To this end, Enriquez et al. teaches that “[m]icrospheres are particles often composed of an outer polymeric matrix layer of either synthetic or natural components, such as albumin, gelatin or poly-lactic-co-glycolic acid.”  Page 1, col. 2.  Enriquez et al. also teaches that acetaminophen and ibuprofen were incorporated as model drugs. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of Joshi et al., Ciper et al. and Rainsford further with the teachings of Tanner et al. and Enriquez et al.  In this instance, the rationale to further combine the references with Tanner et al. and Enriquez et al. would be a matter of combining prior art elements according to known methods to yield predictable results.  That is, it would be in the purview of one of ordinary skill in the art to incorporate liquid filled microbeads comprising a pharmaceutical agent as taught by Tanner et al. in a capsule as taught by the combination of Joshi et al., Ciper et al. and Rainsford for purposes of containing an active ingredient, or any filler for that matter, that is larger in size than the perforations of the capsule.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, it would have been in the purview of one of ordinary skill in the art to select acetaminophen or ibuprofen as particular agent.  Indeed, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618